Case 1:21-cv-22820-JEM Document 6-1 Entered on FLSD Docket 08/19/2021 Page 1 of 14




                            EXHIBIT
                              A
Case
   Case
     1:21-cv-22820-JEM
         2:21-cv-02428-JS-AKT
                         Document
                              Document
                                  6-1 Entered
                                       5 Filedon05/06/21
                                                 FLSD Docket
                                                         Page08/19/2021
                                                              1 of 13 PageID
                                                                         Page#: 228
                                                                                  of 14




   BARSHAY, RIZZO & LOPEZ, PLLC
   445 Broadhollow Road | Suite CL18
   Melville, New York 11747
   Tel: (631) 210-7272
   Fax: (516) 706-5055
   Attorneys for Plaintiff
   Our File No.: BRL21159

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK
                                  CENTRAL ISLIP DIVISION


    Joseph Ciccone, individually and on behalf of all others
    similarly situated,                                             Case No: 2:21-cv-02428-JS-AKT

                                          Plaintiff,                FIRST AMENDED
                                                                    CLASS ACTION COMPLAINT
                                 v.
                                                                    JURY TRIAL DEMANDED
    Cavalry Portfolio Services, LLC and Cavalry SPV I, LLC,

                                          Defendants.


          Plaintiff Joseph Ciccone, individually and on behalf of all others similarly situated, by and

   through the undersigned counsel, complains, states, and alleges against defendants Cavalry

   Portfolio Services, LLC and Cavalry SPV I, LLC as follows:

                                          INTRODUCTION
          1.     This is an action to recover damages for violations of the Fair Debt Collection

   Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

                                   JURISDICTION AND VENUE
          2.     This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28

   U.S.C. § 1337 and 15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction of any state

   law claims pursuant to 28 U.S.C. §1367.




                                                       1
Case
   Case
     1:21-cv-22820-JEM
         2:21-cv-02428-JS-AKT
                         Document
                              Document
                                  6-1 Entered
                                       5 Filedon05/06/21
                                                 FLSD Docket
                                                         Page08/19/2021
                                                              2 of 13 PageID
                                                                         Page#: 329
                                                                                  of 14




          3.      This court has jurisdiction over defendants Cavalry Portfolio Services, LLC and

   Cavalry SPV I, LLC because they regularly conduct and transact business in this state, and the

   conduct complained of herein occurred in this Judicial District.

          4.      Venue is proper in this Judicial District under 28 U.S.C. § 1391(b) because a

   substantial part of the conduct complained of herein occurred in this Judicial District.

                                                PARTIES
          5.      Plaintiff Joseph Ciccone (“Plaintiff”) is a natural person who is a citizen of the State

   of New York residing in Suffolk County, New York.

          6.      Plaintiff is a “consumer” as that term defined by 15 U.S.C. § 1692a(3).

          7.      Defendant Cavalry Portfolio Services, LLC (“CPS”) is a company existing under

   the laws of the State of New York, with its principal place of business in Valhalla, New York.

          8.      CPS has transacted business within this state as is more fully set forth hereinafter

   in this Complaint.

          9.      CPS regularly collects or attempts to collect debts asserted to be owed to others.

          10.     CPS is regularly engaged, for profit, in the collection of debts allegedly owed by

   consumers.

          11.     The principal purpose of CPS’s business is the collection of such debts.

          12.     CPS uses instrumentalities of interstate commerce, including telephones and the

   mails, in furtherance of its debt collection business.

          13.     CPS is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          14.     Defendant Cavalry SPV I, LLC (“SPV”) is a company existing under the laws of

   the State of New York, with its principal place of business in Valhalla, New York.

          15.     SPV has transacted business within this state as is more fully set forth hereinafter

   in this Complaint.


                                                     2
Case
   Case
     1:21-cv-22820-JEM
         2:21-cv-02428-JS-AKT
                         Document
                              Document
                                  6-1 Entered
                                       5 Filedon05/06/21
                                                 FLSD Docket
                                                         Page08/19/2021
                                                              3 of 13 PageID
                                                                         Page#: 430
                                                                                  of 14




          16.      SPV regularly collects or attempts to collect debts asserted to be owed to others.

          17.      SPV is regularly engaged, for profit, in the collection of debts allegedly owed by

   consumers.

          18.      The principal purpose of SPV’s business is the collection of such debts.

          19.      SPV uses instrumentalities of interstate commerce, including telephones and the

   mails, in furtherance of its debt collection business.

          20.      SPV is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          21.      The acts of Defendants as described in this Complaint were performed by

   Defendants or on Defendants’ behalf by their owners, officers, agents, and/or employees acting

   within the scope of their actual or apparent authority. As such, all references to Defendants in this

   Complaint shall mean Defendants or their owners, officers, agents, and/or employees.

                                     FACTUAL ALLEGATIONS
          22.      Defendants allege that SPV purchased a defaulted consumer debt originally owed

   by Plaintiff to Citibank, N.A totaling $3,264.91 (“the alleged Debt”).

          23.      The alleged Debt does not arise from any business enterprise of Plaintiff.

          24.      The alleged Debt is a “debt” as that term is defined by 15 U.S.C. § 1692a(5).

          25.      At an exact time known only to Defendants, SPV decided to hire CPS to attempt to

   collect the alleged Debt on SPV’s behalf.

          26.      As part of its utilization of CPS, SPV conveyed information regarding the alleged

   Debt to CPS.

          27.      The information conveyed by SPV to CPS included Plaintiff’s status as a debtor,

   the precise amount of the alleged Debt, the entity to which Plaintiff allegedly owed the debt, among

   other things.




                                                     3
Case
   Case
     1:21-cv-22820-JEM
         2:21-cv-02428-JS-AKT
                         Document
                              Document
                                  6-1 Entered
                                       5 Filedon05/06/21
                                                 FLSD Docket
                                                         Page08/19/2021
                                                              4 of 13 PageID
                                                                         Page#: 531
                                                                                  of 14




          28.     SPV’s conveyance of the information regarding the alleged Debt to CPS is a

   “communication” as that term is defined by 15 U.S.C. § 1692a(2).

          29.     In its efforts to collect the alleged Debt, CPS decided to contact Plaintiff by written

   correspondence.

          30.     Rather than preparing and mailing such written correspondence to Plaintiff on its

   own, CPS decided to utilize a third-party vendor to perform such activities on its behalf.

          31.     As part of its utilization of the third-party vendor, CPS conveyed information

   regarding the alleged Debt to the third-party vendor.

          32.     The information conveyed by CPS to the third-party vendor included Plaintiff’s

   status as a debtor, the precise amount of the alleged Debt, the entity to which Plaintiff allegedly

   owed the debt, among other things.

          33.     CPS’s conveyance of the information regarding the alleged Debt to the third-party

   vendor is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).

          34.     The third-party vendor then populated some or all this information into a prewritten

   template, printed, and mailed the letter to Plaintiff at CPS’s direction.

          35.     That correspondence, dated May 6, 2020, was received and read by Plaintiff. (A

   true and accurate copy of that correspondence (the “Letter”) is annexed hereto as “Exhibit 1.”)

          36.     The Letter, which conveyed information about the alleged Debt, is a

   “communication” as that term is defined by 15 U.S.C. § 1692a(2).

                                            FIRST COUNT
                                               As to SPV
                             Violation of 15 U.S.C. § 1692c(b) and § 1692f

          37.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.




                                                     4
Case
   Case
     1:21-cv-22820-JEM
         2:21-cv-02428-JS-AKT
                         Document
                              Document
                                  6-1 Entered
                                       5 Filedon05/06/21
                                                 FLSD Docket
                                                         Page08/19/2021
                                                              5 of 13 PageID
                                                                         Page#: 632
                                                                                  of 14




          38.      15 U.S.C. § 1692c(b) provides that, subject to several exceptions not applicable

   here, “a debt collector may not communicate, in connection with the collection of any debt,” with

   anyone other than the consumer “without the prior consent of the consumer given directly to the

   debt collector.”

          39.      CPS does not fall within any of the exceptions provided for in 15 U.S.C. § 1692c(b).

          40.      Plaintiff never consented to SPV’s communication with CPS concerning the

   alleged Debt.

          41.      Plaintiff never consented to SPV’s communication with CPS concerning Plaintiff’s

   personal and/or confidential information.

          42.      Plaintiff never consented to SPV’s communication with anyone concerning the

   alleged Debt or concerning Plaintiff’s personal and/or confidential information.

          43.      Upon information and belief, SPV has utilized CPS for these purposes thousands

   of times.

          44.      SPV utilizes CPS in this regard for the sole purpose of maximizing its profits.

          45.      SPV utilizes CPS without regard to the propriety and privacy of the information

   which it discloses to CPS.

          46.      SPV utilizes CPS with reckless disregard for the harm to Plaintiff and other

   consumers that could result from SPV’s unauthorized disclosure of such private and sensitive

   information.

          47.      SPV violated 15 U.S.C. § 1692c(b) when it disclosed information about Plaintiff’s

   alleged Debt to CPS.

          48.      15 U.S.C. § 1692f provides that a debt collector may not use unfair or

   unconscionable means to collect or attempt to collect any debt.




                                                    5
Case
   Case
     1:21-cv-22820-JEM
         2:21-cv-02428-JS-AKT
                         Document
                              Document
                                  6-1 Entered
                                       5 Filedon05/06/21
                                                 FLSD Docket
                                                         Page08/19/2021
                                                              6 of 13 PageID
                                                                         Page#: 733
                                                                                  of 14




           49.     The unauthorized disclosure of a consumer’s private and sensitive information is

   both unfair and unconscionable.

           50.     SPV disclosed Plaintiff’s private and sensitive information to CPS.

           51.     SPV violated 15 U.S.C. § 1692c(b) when it disclosed information about Plaintiff’s

   alleged Debt to CPS.

           52.     For the foregoing reasons, SPV violated 15 U.S.C. §§ 1692c(b) and 1692f and is

   liable to Plaintiff therefor.

                                            SECOND COUNT
                                                As to CPS
                              Violation of 15 U.S.C. § 1692c(b) and § 1692f

           53.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

           54.     15 U.S.C. § 1692c(b) provides that, subject to several exceptions not applicable

   here, “a debt collector may not communicate, in connection with the collection of any debt,” with

   anyone other than the consumer “without the prior consent of the consumer given directly to the

   debt collector.”

           55.     The third-party vendor utilized by CPS does not fall within any of the exceptions

   provided for in 15 U.S.C. § 1692c(b).

           56.     Plaintiff never consented to CPS’s communication with the third-party vendor

   concerning the alleged Debt.

           57.     Plaintiff never consented to CPS’s communication with the third-party vendor

   concerning Plaintiff’s personal and/or confidential information.

           58.     Plaintiff never consented to CPS’s communication with anyone concerning the

   alleged Debt or concerning Plaintiff’s personal and/or confidential information.




                                                     6
Case
   Case
     1:21-cv-22820-JEM
         2:21-cv-02428-JS-AKT
                         Document
                              Document
                                  6-1 Entered
                                       5 Filedon05/06/21
                                                 FLSD Docket
                                                         Page08/19/2021
                                                              7 of 13 PageID
                                                                         Page#: 834
                                                                                  of 14




           59.     Upon information and belief, CPS has utilized the third-party vendor for these

   purposes thousands of times.

           60.     CPS utilizes the third-party vendor in this regard for the sole purpose of maximizing

   its profits.

           61.     CPS utilizes the third-party vendor without regard to the propriety and privacy of

   the information which it discloses to the third-party vendor.

           62.     CPS utilizes the third-party vendor with reckless disregard for the harm to Plaintiff

   and other consumers that could result from CPS’s unauthorized disclosure of such private and

   sensitive information.

           63.     CPS violated 15 U.S.C. § 1692c(b) when it disclosed information about Plaintiff’s

   alleged Debt to the third-party vendor.

           64.     15 U.S.C. § 1692f provides that a debt collector may not use unfair or

   unconscionable means to collect or attempt to collect any debt.

           65.     The unauthorized disclosure of a consumer’s private and sensitive information is

   both unfair and unconscionable.

           66.     CPS disclosed Plaintiff’s private and sensitive information to the third-party

   vendor.

           67.     CPS violated 15 U.S.C. § 1692c(b) when it disclosed information about Plaintiff’s

   alleged Debt to the third-party vendor.

           68.     For the foregoing reasons, CPS violated 15 U.S.C. §§ 1692c(b) and 1692f and is

   liable to Plaintiff therefor.




                                                     7
Case
   Case
     1:21-cv-22820-JEM
         2:21-cv-02428-JS-AKT
                         Document
                              Document
                                  6-1 Entered
                                       5 Filedon05/06/21
                                                 FLSD Docket
                                                         Page08/19/2021
                                                              8 of 13 PageID
                                                                         Page#: 935
                                                                                  of 14




                                             THIRD COUNT
                                          As to Both Defendants
                              Violation of 15 U.S.C. §§ 1692e and 1692e(10)

            69.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

            70.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,

   deceptive, or misleading representation or means in connection with the collection of any debt.

            71.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

   means to collect or attempt to collect any debt.

            72.     A debt collection practice can be a “false, deceptive, or misleading” practice in

   violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §

   1692e.

            73.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least

   sophisticated consumer it is open to more than one reasonable interpretation, at least one of which

   is inaccurate.

            74.     A collection letter also violates 15 U.S.C. § 1692e if, it is reasonably susceptible to

   an inaccurate reading by the least sophisticated consumer.

            75.     The Letter states, “Cavalry is offering 35% discount to you.”

            76.     The Letter fails to state whether the Cavalry entity mentioned refers to CPS or SPV.

            77.     Knowing the identity of the entity offering a settlement, so that it may be held

   accountable if the settlement offer is not honored, is a material piece of information to a consumer.

            78.     The Letter can be interpreted by least sophisticated consumer to mean that CPS is

   offering the settlement.

            79.     The Letter can also be interpreted by least sophisticated consumer to mean that SPV

   is offering the settlement.




                                                      8
CaseCase
     1:21-cv-22820-JEM
         2:21-cv-02428-JS-AKT
                         Document
                              Document
                                  6-1 Entered
                                        5 Filed
                                              on 05/06/21
                                                 FLSD Docket
                                                          Page
                                                             08/19/2021
                                                               9 of 13 PageID
                                                                          Page#:10
                                                                                 36of 14




           80.     The least sophisticated consumer reading the Letter would be left to wonder about

   a material term of the offer.

           81.     As a result of the foregoing, in the eyes of the least sophisticated consumer the

   Letter is open to more than one reasonable interpretation, at least one of which is inaccurate.

           82.     Because the Letter is open to more than one reasonable interpretation by least

   sophisticated consumer it violates 15 U.S.C. §§ 1692e and 1692e(10).

           83.     Because the Letter is reasonably susceptible to an inaccurate reading by the least

   sophisticated consumer, it violates 15 U.S.C. §§ 1692e and 1692e(10).

           84.     For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e and 1692e(10)

   and is liable to Plaintiff therefor.

                                          CLASS ALLEGATIONS
           85.     Plaintiff brings this action individually and as a class action on behalf of all

   consumers similarly situated in the United States.

           86.     Plaintiff seeks to certify three classes of:

                        i. All consumers where SPV sent information concerning the
                        consumer’s debt CPS without obtaining the prior consent of the
                        consumer, which disclosure was made on or after a date one year prior
                        to the filing of this action to the present.

                        ii. All consumers where CPS sent information concerning the
                        consumer’s debt to a third-party vendor without obtaining the prior
                        consent of the consumer, which disclosure was made on or after a date
                        one year prior to the filing of this action to the present.

                        iii. All consumers to whom Defendants sent a collection letter
                        substantially and materially similar to the letter sent to Plaintiff, which
                        letter was sent on or after a date one year prior to the filing of this action
                        to the present.

           87.     This action seeks a finding that Defendants’ conduct violates the FDCPA and asks

   that the Court award damages as authorized by 15 U.S.C. § 1692k.



                                                       9
Case
   Case
     1:21-cv-22820-JEM
         2:21-cv-02428-JS-AKT
                         Document
                              Document
                                  6-1 Entered
                                       5 Filedon05/06/21
                                                 FLSD Docket
                                                         Page08/19/2021
                                                              10 of 13 PageID
                                                                         Page#:
                                                                              1137
                                                                                 of 14




           88.     The Class consists of more than thirty-five persons.

           89.     Plaintiff’s claims are typical of the claims of the Class. Common questions of law

   or fact raised by this action affect all members of the Class and predominate over any individual

   issues. Common relief is therefore sought on behalf of all members of the Class. A class action is

   superior to other available methods for the fair and efficient adjudication of this controversy.

           90.     The prosecution of separate actions by individual members of the Class would

   create a risk of inconsistent or varying adjudications with respect to the individual members of the

   Class, and a risk that any adjudications with respect to individual members of the Class would, as

   a practical matter, either be dispositive of the interests of other members of the Class not party to

   the adjudication, or substantially impair or impede their ability to protect their interests. Defendants

   have acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.

           91.     Plaintiff will fairly and adequately protect and represent the interests of the Class.

   The management of the class is not extraordinarily difficult, and the factual and legal issues raised

   by this action will not require extended contact with the members of the Class, because Defendants’

   conduct was perpetrated on all members of the Class and will be established by common proof.

   Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection

   laws.

                                             JURY DEMAND
           92.     Plaintiff hereby demands a trial of this action by jury.

                                         PRAYER FOR RELIEF
           WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

                   a. Certifying this action as a class action; and

                   b. Appointing Plaintiff as Class Representative and Plaintiff’s
                      attorneys as Class Counsel; and




                                                      10
Case
   Case
     1:21-cv-22820-JEM
         2:21-cv-02428-JS-AKT
                         Document
                              Document
                                  6-1 Entered
                                       5 Filedon05/06/21
                                                 FLSD Docket
                                                         Page08/19/2021
                                                              11 of 13 PageID
                                                                         Page#:
                                                                              1238
                                                                                 of 14




               c. Finding Defendants’ actions violate the FDCPA; and

               d. Awarding damages to Plaintiff and the Class pursuant to 15
                  U.S.C. § 1692k; and

               e. Awarding Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. §
                  1692k, calculated on a “lodestar” basis; and

               f. Awarding the costs of this action to Plaintiff; and

               g. Awarding pre-judgment interest and post-judgment interest to
                  Plaintiff; all together with

               h. Such other and further relief that the Court determines is just and
                  proper.


   DATED: May 6, 2021

                                              BARSHAY, RIZZO & LOPEZ, PLLC

                                              By: s/ David M. Barshay
                                              David M. Barshay, Esquire
                                              445 Broadhollow Road | Suite CL18
                                              Melville, New York 11747
                                              Tel: (631) 210-7272
                                              Fax: (516) 706-5055
                                              Our File No.: BRL21159
                                              Attorneys for Plaintiff




                                                11
Case
   Case
     1:21-cv-22820-JEM
       Case
         2:21-cv-02428-JS-AKT
             2:21-cv-02428
                         Document
                           Document
                              Document
                                  6-11-1
                                       Entered
                                         5Filed
                                            Filed
                                                on
                                                04/30/21
                                                  05/06/21
                                                   FLSD Docket
                                                          Page
                                                           Page108/19/2021
                                                                 of
                                                                 122ofPageID
                                                                       13 PageID
                                                                            Page
                                                                             #: 12#:
                                                                                   1339
                                                                                      of 14
Case
   Case
     1:21-cv-22820-JEM
       Case
         2:21-cv-02428-JS-AKT
             2:21-cv-02428
                         Document
                           Document
                              Document
                                  6-11-1
                                       Entered
                                         5Filed
                                            Filed
                                                on
                                                04/30/21
                                                  05/06/21
                                                   FLSD Docket
                                                          Page
                                                           Page208/19/2021
                                                                 of
                                                                 132ofPageID
                                                                       13 PageID
                                                                            Page
                                                                             #: 13#:
                                                                                   1440
                                                                                      of 14
